UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1774



In Re: CARRIBEL S. ENDER,

                                                              Debtor.
_________________________


CARRIBEL S. ENDER,
                                                 Debtor - Appellant,

          versus


INTERNAL REVENUE SERVICE,
                                                Creditor - Appellee,

          and


ELLEN W. COSBY,

                                                             Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-586-S, BK-95-52816)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
2
Carribel S. Ender, Appellant Pro Se.      Gary R. Allen, Sara Ann
Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders affirming the

bankruptcy court's order and denying her motion for reconsidera-

tion. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Ender v. IRS, Nos. CA-96-586-S; BK-95-
52816 (D.Md. Mar. 26, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3